IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ANTHONY J. SABELLA,                    : No. 702 MAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
ESTATE OF GUS MILIDES, MARY            :
SHANNON, PERSONAL                      :
REPRESENTATIVE AND BARBARA             :
RUSH RENKERT,                          :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 9th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.